Citation Nr: 1532661	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for keloid scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D. R. 


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 12, 1967, to October 9, 1967.

This case comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2015, the Veteran testified during a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his preexisting keloids were aggravated by active service.  He asserts that his keloids were aggravated by the tight-fitting uniform shirt, heat and sand during boot camp, and daily shaving requirement.

The Veteran's service treatment records show that he reported a history of keloids at his August 1967 entrance examination including the excision of one on the neck at age 17.  Examination found keloids on the neck and chest that were deemed mild and not disabling.  On September 15th, he complained of keloids on the neck and trunk, one being irritated by a tight collar.  On September 20th, a dermatology consult note reveals that he had many keloids, one on the anterior neck interfering with the wearing of a tight neck shirt.  He also had tinea versicolor, mild acne keloidis of the posterior neck, and pseudofolliculitis of the beard.  Separation from service was recommended.  Another September 20th record shows diagnoses of keloids on the neck, trunk, and shoulders that existed prior to entry.  A September 22nd medical board report shows a history of keloid scar formation since age 13 that occasionally has been mildly painful.  The board opined that he did not meet the minimum standards for enlistment, that he had no unfitting physical disability that was incurred or aggravated by active service, and that he be discharged.  A statement signed by the Veteran indicates that he had been informed of the medical board's finding and recommendation, and that he had no desire to submit a rebuttal.

The Veteran was afforded a VA examination in July 2009 that found keloids on the face, behind the ears, neck, chin, chest, back, shoulders, arms, legs, and groin.

During the May 2015 hearing, the Veteran testified that three keloids in particular were aggravated by the uniform shirt and he sought treatment upon discharge from service, having one on the neck excised in the early 1970s.  He also noted he had an upcoming appointment with a VA dermatologist in June 2015.

Given the above, the service treatment records show that the Veteran had mild keloids on the neck and chest at service entrance and within a month had many keloids on the neck, trunk, and shoulders in addition to tinea versicolor, mild acne keloidis, and pseudofolliculitis.  While he was afforded a VA examination, the examiner did not provide an opinion on whether the Veteran's preexisting keloid disability had been aggravated by active service.  Thus, the Veteran should be afforded another examination to obtain an opinion on the matter.  

Prior to the examination, any outstanding medical records should be obtained.  The Veteran testified that he receives VA medical care for his keloids, noting that he had an appointment in June 2015.  The record contains VA treatment notes through March 2014.  Thus, any treatment notes since that time should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since March 2014.

2.  Then, schedule the Veteran for a VA examination to obtain an opinion on whether his preexisting keloid disability was aggravated by active service.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's keloid disability was aggravated (worsened beyond the natural progress of the disease) by active service.  The examiner should consider the Veteran's service treatment records.  The examiner should consider the Veteran's assertions that his keloids were aggravated by the tight-fitting uniform shirt, heat and sand during boot camp, and daily shaving requirement.  The examiner should consider his statements regarding the history and chronicity of symptomatology, to include his testimony that three keloids in particular were aggravated by the uniform shirt and he had one on the neck excised in the early 1970s.  

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

